DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Claims 14 and 15 were canceled and claims 22-36 were added.
Claims 6, 10, 16-18, and 22-36 remain pending and are under consideration.
Rejections not reiterated are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement was filed on 1/21/2021 and included citations of copending US patent applications citations A4-A6). These entries were lined through because they do not comply with 37 CFR 1.98. The citations list no publication date as required by the rule. Moreover, an application is not a single document, and it is unclear to what documents within the application the citation is intended to refer. Moreover, each application is under prosecution and will constantly change due to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 10, 16-18 and 22-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (Optimization of Therapeutic Phosphorothioate Oligonucleotides by P-Chirality Control, WAVE Life Sciences, PSJ Congress: The Pharmaceutical Society of Japan, (March 25-March 28, 2015, of record)) in view of Cashman et al (US 20140135283) and Crooke et al (US 20040214325, of record).
Iwamoto disclosed optimization of therapeutic phosphorothioate oligonucleotides by controlling the chirality of internucleoside phosphorothioates.  Iwamoto disclosed an antisense gapmer oligonucleotide comprising 2’-MOE wings and a DNA gap region with stereo-defined residues. Oligonucleotide WV-2 was 100 S configuration (i.e. all 19 linkages were S). See Table 1. These oligonucleotides were used in a composition to transfect target cells. Characteristics of the oligonucleotide were compared to those of 
Iwamoto did not teach gapmers with 2’-F wings, and was silent as to whether or not the compositions comprised a lipid conjugate.
Cashman disclosed antisense gapmer oligonucleotides and stated:
An example of a gapmer is an oligonucleotide in which a central portion (the "gap") of the oligonucleotide serves as a substrate for RNase H and is composed of 2'-deoxynucleotides, while the flanking portions (the 5' and 3' "wings") are modified to have greater affinity for the target RNA molecule but are unable to support nuclease activity (e.g., fluoro- or 2'-O-methoxyethyl-substituted or locked nucleic acid).

See paragraph 206.  Thus it was clear to those of ordinary skill that 2’-MOE and 2’-F residues were exchangeable alternatives in gapmer wing regions, as each provided greater affinity for the RNA target. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted 2’-F residues for the 2’-OME residues in the wings of the oligonucleotides of Iwamoto.
Crooke disclosed Mipomersen (ISIS 301012, SEQ ID NO: 247) and other oligonucleotides designed to inhibit expression of apolipoprotein B (see e.g. Examples 47-49).  Crooke taught that these oligonucleotides could be conjugated to a lipid in order to enhance the activity, cellular distribution or cellular uptake of the oligonucleotides (paragraph 104). Crooke also disclosed lipidic penetration enhancers including fatty acids such as oleic acid, lauric acid, capric acid (n-decanoic acid), myristic acid, palmitic acid, stearic acid, linoleic acid; and linolenic acid (paragraph 169). 

Thus claims 6, 10, 22-30 were prima facie obvious.
Regarding claims 16-18, Crooke suggested treating abnormal cholesterol metabolism by administration of SEQ ID NO: 247 (Mipomersen), see claim 59. Accordingly, it would have been obvious to have administered the oligonucleotide of Iwamoto, as modified in the process of optimizing the treatment of abnormal cholesterol metabolism. One would have had a reasonable expectation of success because Iwamoto disclosed that Mipomersen was approved for treating familial hypercholesterolemia, and there is no reasons of record to conclude that the modifications discussed above would eliminate Mipomersen activity. Thus claims 16-18 were prima facie obvious.
Regarding claims 31-36, Iwamoto delivered the oligonucleotides to animals in vivo, but was silent as to how the oligonucleotides were formulated.
Crooke taught that antisense compounds could be formulated in a pharmaceutically acceptable carrier (paragraph 43) and as pharmaceutically acceptable salts for administration to animals (paragraph 111).  Therefore it would have been 
Thus the invention as a whole was prima facie obvious.  

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered as they might apply to the new grounds of rejection set forth above, but they are not persuasive.  
Applicant argues essentially that the cited references provide insufficient motivation to select WV-1 for substitution of 2’-MOE wings with 2’-F residues because only oligonucleotides WV-5 and WV-6 outperformed Mipomersen.  These two oligonucleotides are less than 70% S. therefore one of ordinary skill seeking to modify the best performing candidates would have selected WV-5 or WV-6 and would not have obtained an oligomer with a proportion of S linkages within the instantly claimed range. This unpersuasive. As a first matter, it is noted that the copy of Iwamoto of record in the application (which is the only copy to which the Examiner has access) is of insufficient resolution to identify which data sets in Figs 5, 7, and 8 correspond to which oligomers (other than Mipomersen).  So it is unclear to the Examiner that WV-5 and WV-6 were the oligomers that out-performed Mipomersen (as asserted by Applicant). It is worth noting that Fig. 5 shows that at least 3, and perhaps 4, oligomers outperformed Mipomersen in Fig. 5. IN Fig. 6, it does not appear that WV-2 was assayed. If Applicant has access to a higher resolution version of Iwamoto, it would be helpful to make that version of record. Secondly, it is noted that the rejection is based on the position that it would have been obvious to have modified any of the wings of any of the oligomers to In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).   Furthermore, MPEP 2144.07 indicates that the selection of a known material based on its suitability for its intended use supports the determination of prima facie obviousness.  See also Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Finally, the substitution of 2’F residues for 2’-OME residues would have yielded predictable results to one of ordinary skill in the art at the time of the invention, in view of the teachings of Cashman since both residues were known to increase affinity for target sequences. Thus one of skill needed no motivation to make the substitution and need not have selected the best performing oligomers.  It would have been equally obvious to have performed the substitution on any of the oligomers of Iwamoto, including WV-2.
 Applicant also relies on Fig. 21 to provide evidence that the substitution of 2’F for 2’-MOE provides unexpected results. Fig. 21 indeed provides evidence that, in the context of uniformly 2’-MOE-modifed oligomers, substitution of 7 or more residues of each wing with 2’-F residues appears to provide a substantial increase in exon skipping. However, it is not clear that this result is commensurate in scope with the claims, and it is not clear that it provides a comparison with the closest prior art.  The claims do not prima facie case of obviousness is not considered to be overcome. It is also noted that only instant claim 30 requires a number of 2’-F substitutions that is commensurate in scope with the data relied on by applicant.  Most of the instant claims require only three 2’-F residues, and it is not clear that the observed effect would be provided by that smaller number of 2’-F residues. Moreover, the claims are far broader than the data relied upon, and allow for as little as 10% of the oligonucleotides of the composition that have the same base sequence, backbone linkage pattern, and backbone phosphorous modification pattern to have the required stereochemical pattern. It appears that all of the oligonucleotides in the experiments relied upon comprised the requisite patterns.
Applicant argues that although only 10% of the oligonucleotides in the claimed composition that share the common base sequence, the common pattern of backbone linkages, and the common pattern of backbone phosphorus modifications must also share the same stereochemistry at the chiral internucleotidic linkages, this would be expected to provide a result commensurate in scope with that observed in the experiments relied upon as evidence to overcome the rejection.  The basis of this Rp or Sp residues. It is not clear that a composition in which only 10% of the oligomers were of the recited defined stereochemistry would provide the relative increases in skipping efficiency observed in Fig. 21 (when compared to, for example, a stereorandom equivalent). It would seem that one would expect about one tenth the exon skipping observed in Fig. 21 if only 10% of the stereospecific composition was used, and it is not clear that this would be statistically significantly different than that observed for the stereorandom oligomer (WV-942, if the Examiner understands correctly).
For these reasons the rejection is maintained.

Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.



	
	/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635